DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Amendment
Applicant amended claims 1, 3, 8, 10, and 15.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. 



Regarding 112 Rejections
Examiner initially rejected claims 3-7 and 10-14 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended the claims to address the indefiniteness of the term “and/or”. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that collecting information from at least two computing devices is not an abstract idea. Examiner does not find this argument persuasive. The number of devices that the information is collected from does not change the abstract nature of the claims. The act of collecting information is extra-solution activity and thus is not eligible subject matter. The mere collecting of data does not elevate the claims to something that is not abstract. The fact that the collected information is reflective of multiple devices does not change the abstract nature of the claims either. The number of sources of the information has no effect on the abstract nature of the claims.
Applicant argued that collecting information from at least two computing devices amounts to a practical application of the abstract idea. Examiner does not find this argument persuasive. Initially, Applicant merely points out the utility of the claims (determining suspicious patterns). Utility is not the same as a practical application of a judicial exception. Applicant compares its claims to those in Enfish, arguing there is a practical application. Applicant provides no analysis as to how its claims are similar to those in Enfish. Applicant’s claims are not similar to Enfish where the self-referential data table way a specific improvement to computers. Applicant is not improving computers with its claims, such as creating an improved memory. Applicant has merely generally linked the use of the judicial exception to a technological environment which is not indicative of integration into a practical application.
Applicant argued that its claims are similar to those in McRO. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in McRO where rules for lip-synch animation amounted to a technical improvement. The McRO claims created the rules for performing the computer animation related to lip synchronization. This amounted to a technical improvement because the claims created the technical standards for performing the task where no technical standards existed before McRO. The problem addressed by McRO required particular, specific rules to perform the process of animation/lip synchronization. Applicant’s claims do not arise to this level merely because they also involve steps/rules. Applicant is merely attempting to improve existing business methodologies with a better business methodology. There is no ordered combination in Applicant’s claims which amount to a technical improvement or any other non-abstract idea.
Applicant argued that the claims integrate the abstract idea into a practical application. Examiner does not find this argument persuasive. Applicant merely points out the utility of the claims. Utility is not the same as a practical application. Merely because the claims allow for additional utility does not mean there is a practical application (e.g., improvement to technology, use of a particular machine, etc.). Applicant has not imposed a meaningful limitation on the judicial exception through a specific arrangement. There is nothing in the combination of limitations that does not exist in the individual limitations themselves. Again merely because there is utility in the limitations (increased security, processing transactions) does not mean there is a practical application.
Applicant argued that the claims have been oversimplified. Examiner does not find this argument persuasive. Applicant is attacking Examiner summation of the abstract idea “identifying suspicious user behavior during a user’s interaction with various banking services” rather than the identified abstract idea. The identified steps (“identifying” through “determining” steps) are the abstract idea. Merely because this identified abstract idea can be summarized does not make the summary the basis of the rejection. The identified steps are the abstract idea at issue in the rejection, which takes into account whether there is anything that qualifies as a practical application. Applicant merely restates the utility of the claims and argues that because there is utility there is a practical application. As noted above utility does not mean there is a practical application. 
Applicant argued that the claim elements are not generic and thus recite eligible subject matter. Examiner does not find this argument persuasive. The basis of the rejection is not that the claims are generic. The basis is that they recite an abstract idea, there isn’t a practical application and there isn’t significantly more. The general nature of certain elements is merely indicative that they do not arise to the level of a practical application or significantly more (e.g., tying the claims to general purpose computing components does not arise to a practical application or significantly more). It is not the “generic” nature, in and of itself, that makes the claims ineligible; but rather that this quality does not elevate abstract / ineligible subject matter to something that overcomes the 101 rejection.
Applicant argued that when considered as an ordered combination, the claims amount to eligible subject matter. Examiner does not find this argument persuasive. Examiner has considered the elements alone and in combination with each other. Considering the elements as an ordered combination adds nothing to the claims that does not already exist in the elements individually.
Applicant argued that the claims improve the functioning of the computer. Examiner does not find this argument persuasive. The underlying technology/computer is unaffected by Applicant’s claims. Merely giving the computer additional functionality through the programming/steps does not amount to an improvement. The underlying technology functions in the same way as before. Telling a computer to do something it was always capable of doing in not an improvement.
Applicant argued that the prior art does not teach the claims, therefore they are something other than well-understood, routine, and conventional. Examiner does not find this argument persuasive. Merely because the claims overcome the prior art does not mean they are something other than well-understood, routine, and conventional. Claims can overcome the prior art and still be considered abstract such as the claims in Alice. Limitations which are novel and non-obvious do not necessarily arise to the level of something other than well-understood, routine, and conventional. 
Examiner maintains this rejection.


Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 under 35 USC 103 as being unpatentable over the prior art.
Examiner has considered Applicant’s arguments and conducted an updated prior art search. In view of the amended claims and the upon further search and consideration, Examiner will not provide a prior art rejection at this time.
Examiner withdraws this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of identifying suspicious user behavior during a user’s interaction with various banking services. 

Claims 1, 8, and 15 recite the limitations of
a method for identifying suspicious user behavior during a user's interaction with banking services, the method comprising: 
collecting information relating to user's past interactions with two or more banking services, associated with one or more user’s bank account;
used by a user and wherein the information includes user’s actions, parameters of said user’s actions, and events resulted from said user’s actions;
determining a model of user banking behavior based at least on received information, identifiers of computing devices, and rules of interactions between each of the at least two computing devices and the two or more banking services, 
wherein the model includes a tree data structure with a plurality of vertices and links, wherein vertices represent at least the computing devices and the user bank accounts, and the links represent at least the rules of interaction;
analyzing the model of user banking behavior to identify confirmed instances of fraudulent activity, known instances of fraudulent activity or repeated instances of fraudulent activity for one or more of the user actions, computing devices, user bank accounts or rules of interactions in the model of user banking behavior;
calculating a probability of fraud for one or more of the user’s actions, computing devices, user bank accounts or rules of interactions in the model of user banking behavior based at least on paths in the tree data structure between vertices and links associated with the identified instances of fraudulent activity; 
identifying one or more patterns of suspicious user behavior in the model of user banking behavior by analyzing cumulative calculated probabilities of fraud for a plurality of links and vertices in the model; 
and determining whether a current user action in interacting with at least one banking services is suspicious based at least on the patterns of suspicious user behavior.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of computing devices, a computer processor, a non-transitory computer readable medium, instructions; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
collecting information relating to user's past interactions with two or more banking services, associated with one or more user’s bank account; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computing devices, processor, a non-transitory computer readable medium, instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
collecting information relating to user's past interactions with two or more banking services, associated with one or more user’s bank account; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0025, 0068, 0074] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner has considered Applicant’s arguments and conducted an updated prior art search. In view of the amended claims and the upon further search and consideration, Examiner will not provide a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693